Citation Nr: 1030973	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  07-27 907A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a variously diagnosed 
psychiatric disability, to include posttraumatic stress disorder 
(PTSD).

2.  Entitlement to service connection for squamous cell carcinoma 
of the anus.

3.  Entitlement to service connection for residuals of a forearm 
fracture.

4.  Entitlement to a compensable rating for bilateral hearing 
loss.

5.  Entitlement to a rating in excess of 20 percent for diabetes 
mellitus.

6.  Entitlement to a rating in excess of 30 percent for 
peripheral neuropathy, right lower extremity.

7.  Entitlement to a rating in excess of 30 percent for 
peripheral neuropathy, left lower extremity.

8.  Entitlement to special monthly compensation (SMC) based on 
the need for regular aid and attendance of another person (A&A) 
or at the housebound rate.

9.  Entitlement to a total disability rating based on individual 
unemployability due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 
1966 to February 1970.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from various rating decisions 
by the Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  Specifically, in pertinent part, a 
February 2005 rating decision denied service connection for 
tinnitus, bilateral hearing loss, PTSD and a broken forearm and 
granted service connection for peripheral neuropathy of both 
lower extremities, rated 20 percent, each.  A June 2005 rating 
decision denied service connection for invasive squamous cell 
carcinoma of the anus.  A March 2007 rating decision increased 
the ratings for the Veteran's bilateral peripheral neuropathy to 
30 percent, for each extremity, and denied an increased rating 
for diabetes mellitus.  An August 2007 rating decision granted 
service connection for bilateral hearing loss, rated 0 percent 
and for tinnitus rated 10 percent.  And a February 2008 rating 
decision denied SMC and TDIU.  In May 2010, the Veteran failed to 
appear for a Travel Board hearing scheduled at his request.  

The Veteran had initiated an appeal of an RO denial of service 
connection for tinnitus and bilateral hearing loss.  By rating 
decision in August 2007, the RO granted service connection for 
tinnitus and bilateral hearing loss.  The Veteran has appealed 
the 0 percent rating assigned for the bilateral hearing loss.  
Although the ratings for the Veteran's bilateral peripheral 
neuropathy of the lower extremities were increased from 20 to 30 
percent, each, during the appeal period, the Veteran has 
continued to express disagreement with such ratings, and these 
matters remain on appeal.  See AB v. Brown, 6 Vet. App. 35 
(1993).

The appeal is being REMANDED to the RO.  VA will notify 
the appellant if further action on his part is required.


REMAND

Psychiatric Disability

The Veteran alleges that he acquired PTSD from both combat and 
military sexual trauma (MST) stressor events.  Specifically, he 
alleges that his base came under rocket fire, and he was in an 
airplane which was shot down with one of the men on the plane 
wounded.  It has been verified that his duty base came under 
rocket fire (and such stressor is conceded).  See June 2006 
Referral to Oakland CURR (Center for Unit Records Research) Team.  
He also alleges that he was raped by two officers (while serving 
in Vietnam).  

On July 13, 2010, VA published a final rule that amended its 
adjudication regulations governing service connection for PTSD by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.  75 Fed. Reg. 
39843 (July 13, 2010); see also 75 Fed. Reg. 41092 (July 15, 
2010)(correcting effective and applicability dates).  
Specifically, the final rule amended 38 C.F.R. § 3.304(f), by 
redesignating current paragraph (f)(3) and (f)(4) and (f)(5), 
respectively, and by adding a new paragraph (f)(3) that reads as 
follows:

If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist or a 
psychiatrist or psychologist with who VA has 
contracted; confirms that the claimed stressor is 
adequate to support a diagnosis of [PTSD] and that the 
veteran's symptoms are related to the claimed 
stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and 
circumstances of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  For purposes of this 
paragraph, "fear of hostile military or terrorist 
activity" means that a veteran experienced, 
witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death 
or serious injury, or a threat to the physical 
integrity of the veteran or others, such as from an 
actual or potential improvised explosive device; 
vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, 
including suspected sniper fire; or attack upon 
friendly military aircraft, and the veteran's response 
to the event or circumstance involved a psychological 
or psycho-physiological state of fear, helplessness, 
or horror.  

38 C.F.R. § 3.304(f) as amended 75 Fed. Reg. 39843 (July 13,  
2010).

While effective on July 13, 2010, this final rule applies to any 
application for service connection for PTSD that was appealed to 
the Board before July 12, 2010 but not decided by the Board as of 
that date.  [VA has indicated that these regulatory changes do 
not apply in cases where service connection for PTSD is sought as 
due to personal assault.  See VA Training Letter 10-05.]  

The record shows that the Veteran has been assigned various 
psychiatric diagnoses, to include PTSD, adjustment disorder with 
mixed anxiety/depression, major depressive disorder, recurrent, 
rule out bipolar II disorder, and anxiety disorder not otherwise 
specified.  Notably, the diagnosis of PTSD is based on the 
Veteran's uncorroborated (as yet) allegations of MST (rather than 
the combat-like verified stressor of coming under rocket fire).  
A medical opinion premised upon an unsubstantiated account is of 
no probative value and does not serve to verify the occurrence 
described.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993); 
Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996) (an opinion by a 
mental health professional based on a postservice examination of 
the Veteran cannot be used to establish the occurrence of a 
stressor).  Without credible supporting evidence of the MST, even 
unequivocal medical evidence of a diagnosis of PTSD is 
insufficient to establish that the PTSD is service related, so as 
to substantiate a claim of service connection.

In the case of a claim for service connection for PTSD based on 
in-service personal assault VA has a special obligation to assist 
a Veteran in producing corroborating evidence of an in-service 
stressor.  Gallegos v. Peak, 22 Vet. App. 329, 335 (2008) (citing 
Patton v. West, 12 Vet. App. 272, 280 (1999)).  In accordance 
with this special obligation, 38 C.F.R. § 3.304(f)(4) places a 
heightened burden of notification on VA in claims for service 
connection for PTSD based on in-service personal assault.  VA 
must inform the Veteran that he may submit alternative forms of 
evidence, other than service records, to corroborate his account 
of an in-service assault, and suggest potential sources for such 
evidence (as discussed further below, on May 2007 VA PTSD 
examination, the Veteran reported receiving Christian counseling 
in the 1970s).  38 C.F.R. § 3.304(f)(4); see Bradford v. 
Nicholson, 20 Vet. App. 200, 206 (2006); Patton, 12 Vet. App. at 
281-82 (noting that the RO must send the claimant a "special 
PTSD personal-assault letter" and questionnaire to assist VA in 
identifying alternative sources of evidence to establish an in-
service stressor (citing M21- 1, pt. III, para. 5.14(c)(6)-(7))).  
The Veteran should also be notified that, alternatively, evidence 
of behavioral changes following the alleged in-service assault 
may constitute credible supporting evidence of the stressor.  
38 C.F.R. § 3.304(f)(4); see Bradford, 20 Vet. App. at 206.  The 
regulation also provides that VA may refer evidence to a mental 
health examiner for an opinion as to whether the evidence 
supports a finding of behavior changes in response to a stressor.  
An April 2005 RO letter notified the Veteran of the evidence 
needed to substantiate a claim of service connection for PTSD 
based on personal trauma and requested that he complete a 
questionnaire to support this claim.  He did not respond (submit 
the questionnaire).  As this matter is being remanded anyway, he 
should be given another opportunity to complete the 
questionnaire.  

Moreover, another VA examination/opinion is necessary.  Although 
the Veteran was afforded a VA PTSD examination in May 2007, based 
on the changes to 38 C.F.R. § 3.304(f), the Veteran's assertion 
that his in-service stressors include a fear of hostile military 
activity, and that there may be additional evidence developed 
regarding the alleged MST, the May 2007 VA examination report is 
inadequate for rating purposes.  See Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007) (when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate).

Finally, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court 
held that the scope of a service connection for a mental health 
disability claim includes any mental disorder that may be 
reasonably encompassed by the claimant's description of the 
claim, reported symptoms, and other information of record, i.e., 
that the matter of service connection for psychiatric disability 
other than PTSD is part and parcel of a service connection for 
PTSD claim (and is before the Board).  Here, PTSD has been 
diagnosed; however, the record also includes diagnoses of 
psychiatric disability other than PTSD.  As the RO has not 
developed or adjudicated the matter of service connection for 
psychiatric disability other than PTSD, such must be completed on 
remand.

Squamous Cell Carcinoma of the Anus

The Veteran's initial contention with respect to his claim of 
service connection for a squamous cell carcinoma of the anus was 
that it is directly related to (the as yet uncorroborated) 
alleged MST in service.  He has submitted a February 2005 
statement from a physician supporting this theory of entitlement.  
A December 2004 VA general medical examination report includes 
diagnoses of invasive squamous cell carcinoma of the anus as well 
as irritable bowel syndrome (IBS), with initial manifestation 
during active Air Force duty and continuing up until the present.  
This examination report also includes the opinion that the IBS 
contributed to the advanced stage of his anal carcinoma at 
diagnosis because he had had alternating constipation and 
diarrhea accompanied by anal bleeding since he was in the Air 
Force and did not appreciate the seriousness of the condition.  
This opinion raises a secondary service connection theory of 
entitlement to service connection for squamous cell carcinoma of 
the anus which must be addressed.  See Allen v. Brown, 7 Vet. 
App. at 445, 448-449 (1995)(en banc).  

The RO has not yet addressed the issue of service connection for 
IBS.  In light of the current state of the evidence, such claim 
is inextricably intertwined with the claim of service connection 
for squamous cell carcinoma of the anus and must be developed and 
adjudicated prior to a determination on the squamous cell 
carcinoma of the anus claim.  VA is obligated to develop and 
consider all theories that are raised by the record or by the 
claimant.  See Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000); 
Solomon v. Brown, 6 Vet. App. 396, 402 (1994).

Bilateral Hearing Loss, Bilateral Peripheral Neuropathy of 
the Lower Extremities, and Diabetes Mellitus

It is alleged that these disabilities are progressing in 
severity.  VA's statutory duty to assist veterans includes 
providing for a contemporaneous VA examination as necessary.  The 
Veteran's hearing loss disability has not been evaluated by VA 
since May 2007, and his diabetes mellitus and peripheral 
neuropathy have not been evaluated since April 2006.  The Court 
has held that when the available evidence is too old to 
adequately evaluate the current state of the condition, VA must 
provide a new examination.  See Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997) (an examination is indicated when there is 
an allegation of increased disability, and two-years have passed 
since the last VA examination).  

Service Connection for Residuals of a Forearm Fracture, 
SMC, and TDIU

Regarding the claim of service connection for residuals of a 
forearm fracture, a review of the claims file found that the 
medical evidence in the record may be incomplete.  Specifically, 
the Veteran has reported he received treatment from Kaiser 
Permanente at their Santa Clara and Apple Valley locations.  The 
earliest records from Kaiser associated with the claims file are 
dated in 2000; however, the Veteran's statements suggest that 
earlier treatment records from that provider may be available.  
Furthermore, he has reported receiving VA treatment at facilities 
in Loma Linda, San Francisco, and in Las Vegas, and receives 
ongoing VA treatment.  The most recent VA treatment records 
associated with the claims file are dated in September 2009; a 
notation in the claims file shows that he was scheduled for an 
appointment in June 2010.  Notably, pertinent VA treatment 
records are constructively of record.  As it is unclear whether 
the identified treatment records contain any information 
pertaining to the matter of service connection for residuals of a 
forearm fracture, adjudication of the claim of service connection 
for residuals a forearm fracture must be deferred pending receipt 
of any additional records.  If such records show that the Veteran 
has forearm disability which is/may be related to a remote 
fracture, an examination to secure a medical nexus opinion may be 
necessary.

Regarding the Veteran's claims for TDIU and SMC, such matters are 
inextricably intertwined with the claims seeking service 
connection and increased ratings; consideration of these matters 
must be deferred pending resolution of the service connection and 
increased rating claims.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue a letter to the 
Veteran informing him of the provisions of 
38 C.F.R. § 3.304(f)(4) describing the 
evidence that may be submitted to establish 
the occurrence of an alleged in-service 
personal and/or sexual assault.  He should be 
advised of the various ways in which personal 
and sexual assault may be corroborated, 
including, but not limited to: behavior 
and/or performance changes; records from law 
enforcement authorities, mental health 
counseling centers, hospitals, or physicians; 
statements from family members, fellow 
service members, or clergy (reported 
Christian counseling in the 1970's, e.g.); 
deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, 
or anxiety without an identifiable cause; or 
unexplained economic or social behavior 
changes.  It should be specifically 
ascertained whether there is any 
contemporaneous evidence corroborating the 
alleged stressor event (e.g. letters from the 
Veteran to his family, friends, or 
acquaintances), and copies of any such 
evidence should be secured for the record.

2.  The RO should ask the Veteran to identify 
the providers of all treatment and/or 
evaluation he has received for the 
disabilities at issue, and to provide the 
releases needed to secure any private records 
of such evaluation/treatment.  He should be 
advised that mental illness from which he may 
suffer need not necessarily be diagnosed as 
PTSD in order to be found related to service 
(see Clemons, supra).  Of particular interest 
are any records of the alleged Christian 
counseling the Veteran reports he received in 
the 1970's and records from Dr. Mack and from 
Kaiser Permanente.  The Veteran should be 
asked to specifically identify all Kaiser 
locations where he received treatment, and 
separate requests for records should be made 
to each location identified.  The RO should 
obtain complete clinical records (those not 
yet secured) from all sources identified.  If 
any provider does not respond to an RO 
request for copies of records, the Veteran 
and his representative should be so advised, 
and reminded that ultimately it is his 
responsibility to ensure that any private 
records are received.

3.  After the development sought above is 
completed, the RO should arrange for a 
psychiatric examination of the Veteran.  His 
claims file must be reviewed by the examiner 
in conjunction with the examination.  Based 
on review of the record and examination of 
the Veteran, the examiner must provide 
opinions that respond to the following:

a)  Please identify, by psychiatric 
diagnosis, each and every chronic psychiatric 
disability entity found. 

b)  Please review the Veteran's claims file 
and identify any signs/indicators of change 
of behavior or performance subsequent to the 
alleged MST in service that are corroborative 
that such event occurred.  

c)  If the psychiatric diagnoses found 
include PTSD, please identify the stressor 
event on which such is based.  If the 
diagnoses do not include PTSD, please explain 
why the criteria for such diagnosis are not 
met.  

d)  If an acquired psychiatric disability 
other than PTSD is diagnosed, the examiner 
should opine (as to each diagnosis) whether 
it is at least as likely as not (i.e., 50 
percent or greater probability) that such 
originated during active service or is 
otherwise etiologically related to the 
Veteran's active service/a corroborated event 
therein.

The examiner must explain the rationale for 
all opinions. 

4.  The RO should arrange for the Veteran to 
be examined by an appropriate physician to 
determine the severity of his diabetes 
mellitus and bilateral peripheral neuropathy 
of the lower extremities.  The Veteran's 
claims folder must be reviewed by the 
examiner in conjunction with the examination.  
Any indicated tests or studies must be 
completed.  

a)  With respect to diabetes, the examiner 
should note the regimen in place for 
management of such disease, including whether 
it requires insulin or oral hypoglycemic 
agents, any dietary restrictions, and any 
medically required regulation of activities 
(e.g., avoidance of strenuous occupational 
and recreational activities).  The examiner 
should also indicate whether the diabetes has 
resulted in episodes of ketoacidosis or 
hypoglycemic reactions requiring 
hospitalization, the frequency of visits to a 
diabetic care provider, whether there has 
been any progressive loss of weight and 
strength, and whether there are separate 
complications (and the nature and severity of 
any noted). 

b)  With respect to the bilateral peripheral 
neuropathy of the lower extremities, the 
examiner should identify the nerve(s) 
involved, and describe all associated 
symptoms (and associated impairment of 
function), and opine whether the impairment 
found is equivalent to mild, moderate, or 
severe incomplete paralysis or complete 
paralysis of the affected nerves.  

c)  The examiner should also comment on the 
impact of the bilateral peripheral neuropathy 
of the lower extremities and diabetes on the 
Veteran's ability to work, to include whether 
they produce severe economic inadaptability.  

The examiner should explain the rationale for 
all opinions.

5.  The RO should also arrange for a VA 
audiological evaluation of the Veteran (with 
audiometric studies) to determine the current 
severity of his bilateral hearing loss (to 
include comment regarding the nature and 
extent of and impairment of social and 
occupational functioning that would be 
expected given the degree of hearing loss 
that is shown).  .

6.  If records received from any provider 
(pursuant to the request in #2, above), show 
the Veteran has a forearm disability and 
suggest it might be related to a fracture in 
service, arrange for the Veteran to be 
scheduled for a VA orthopedic examination to 
confirm the presence and determine the likely 
etiology of such disability.  The Veteran's 
claims file must be reviewed by the examiner 
in conjunction with any such examination, and 
the examiner must explain the rationale for 
all opinions given.

7.)  The RO should develop appropriately and 
adjudicate the matter of service connection 
for IBS.  If service connection for such 
disability is granted, the RO should then 
develop and adjudicate the matter of service 
connection for carcinoma of the anus as 
secondary to such disability.  If such claims 
are denied, the Veteran must be advised of 
such, and, if he disagrees with a denial 
determination, the RO should issue an 
appropriate statement of the case (SOC) in 
the matter.  He should be advised that this 
matter will be before the Board only if a 
timely substantive appeal is received after 
the SOC is issued.  

8.  The RO should then re-adjudicate the 
remaining claims (the claims seeking TDIU and 
SMC in light of the determinations on the 
other matters being remanded).  If any 
remains denied, the RO should issue an 
appropriate supplemental SOC and afford the 
Veteran and his representative the 
opportunity to respond.  The case should then 
be returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

